DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	Applicant’s arguments with respect to claims have been considered and addressed in the statement of rejection below.  There is a slight miswording in the rejection that appears to have lead Applicant to assume that the modification was to replace the 110s of Sanford with the MEMs piezoelectric inductor of Pulskamp, when Pulskamp’s inductor actually replaces the inductors 206 of Sanford’s 110, not the entire 110. But it is made clear in the motivation for the rejection that it is the 206’s that are being replaced not the 110s. The motivation is to be able to adjust the 110s.  Response to arguments follows the statement of rejection.  This action is made Final.  

Information Disclosure Statement
  	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford (US 3,445,849) in view of Pulskamp (US 7,486,002).
As for claim 1, Sanford teaches an antenna system comprising (Fig. 1, 2): 
at least one active element (Fig. 1, 2, el. 108+106+104 of antenna 100) having a first end for connection to a radio receiver, transmitter or transceiver (the end connected to radio set/transceiver el. 102); 
and at least one . . . resonator (Fig. 1, 2, the 110s) connected in series between at least one portion of said at least one active element and at least another portion of said at least one active element (Fig. 1, 2, the 110s are connected between two of radiating sections 104, 106 and 108).
However, Sanford fails to teach that the resonator is an electromechanical resonator.
Nevertheless, Sanford teaches that inductances of the 110s are result effective variables for the electrical length of antenna 100, and, therefore, for the frequency of operation of antenna 100 (column 4, lines 18-26). In addition, Pulskamp teaches a tunable MEMS piezoelectric inductor, which is an electromechanical resonator (see Fig. 3, for example).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to employ MEMS piezoelectric inductors as Sanford’s 110s.
The motivation for this combination is to allow for tuning of Sanford’s inductors 110, which, in turn, would allow for tuning of Sanford’s antenna 100 for operation at multiple frequency bands.

As for claim 2, Sanford teaches:
wherein said at least one active element of the antenna system exhibits capacitive reactance at an intended frequency of operation
and wherein said at least one electromechanical resonator exhibits inductive reactance at the intended frequency of operation (Sanford, the 110s are inductors), 
the inductive reactance of the at least one electromechanical resonator offsetting or substantially offsetting the capacitive reactance of the at least one antenna element at the intended frequency of operation (Sanford, inductors have positive reactance while capacitors have negative reactance; Thus, one will offset the other).

As for claim 3, the modified device discussed in regard to claims 1 would be such that: 
wherein the electromechanical resonator exhibits both a series resonance and parallel resonance, the series and parallel resonances having different resonant frequencies (the device includes a piezoelectric mems inductors; Piezoelectric devices can be modeled by variations of the VanDyke circuit model, as referred to by Applicant’s specification on page 12) 
and wherein the electromechanical resonator is not resonant at an intended frequency of operation of the antenna system (Sanford’s 110s merely adjust the electrical length of Sanford’s antenna; They do not resonate at antenna operating frequencies).


Claims 20, 22-24, 27-29, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford (US 3,445,849) in view of Pulskamp (US 7,486,002) and in further view of Masudaya (US 2008/0042819).
As for claim 20, the modified device discussed in regard to claim 1 would be such that: 
at least one electromechanical resonator includes a piezoelectric crystal for coupling applied voltages to mechanical modes (the replaced inductors are MEMS piezoelectric inductors that are adjusted in inductance by applying a voltage to piezoelectric material; See column 5, lines 6-19 of Pulskamp).
However, Sanford in view of Pulskamp fails to teach that the piezoelectric crystal is selected from the group consisting of quartz, AIN or LiNb03.
Nevertheless, Masudaya teaches that piezoelectric crystal can be composed of quartz, AIN or LiNb03 (par. [0063]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to employ quartz, AIN or LiNb03 as Pulskamp’s piezoelectric material.
The motivation would have been to employ a ubiquitous, well-known material as the piezoelectric.

As for claim 22, the modified device discussed in regard to claim 17 would be an antenna system (that of Figs 1 and 2 of Sanford, but modified such that the 110s are comprising: 
at least one active or driven element (Sanford, 108+106+104) having a first end for connection to a radio receiver, transmitter or transceiver (Sanford, the end connected to 102 via 110-2, 106, 110-1 and 104); 
and at least one piezoelectric . . . type electromechanical resonator connected in series between said at least one active or driven element and said radio receiver, transmitter or transceiver (the MEMS piezoelectric inductor in el. 302).
However, Sanford in view of Pulskamp fails to teach that its piezoelectric material is a crystal type.
Nevertheless, Masudaya teaches a crystal type piezoelectric material (par. [0063]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to employ a crystal type piezoelectric material as the piezoelectric material of the MEMs piezoelectric inductors in Sanford el. 302 as well as Sanford’s el. 110s.
The motivation would have been to employ some of the oldest, most ubiquitous, well-characterized piezoelectric materials known.

As for claim 23, the modified device discussed in regard to claim 22 would be such that: 
at least one active or driven element of the antenna system exhibits capacitive reactance at an intended frequency of operation (its physical length is one-quarter wave or less, as stated in column 4, lines 36-37; monopoles of that size are known to have capacitive reactance) 
and wherein said at least one piezoelectric crystal type electromechanical resonator exhibits inductive reactance at the intended frequency of operation (the modified 110s are inductors), 
the inductive reactance of the at least one piezoelectric crystal type electromechanical resonator offsetting or substantially offsetting the capacitive reactance of the at least one antenna element at the intended frequency of operation (inductors have positive reactance while capacitors have negative reactance; Thus, one will offset the other).

As for claim 24, the modified device discussed in regard to claim 22 would be such that: 
the piezoelectric crystal type electromechanical resonator exhibits both a series resonance and parallel resonance, the series and parallel resonances having different resonant frequencies (the device includes a piezoelectric mems inductor; Piezoelectric devices can be modeled by variations of the VanDyke circuit model, as referred to by Applicant’s specification on page 12) 
and wherein the electromechanical resonator is not resonant at an intended frequency of operation of the antenna system (Sanford’s 110s 

As for claim 27, the modified device discussed in regard to claim 22 would be such that: 
the at least one piezoelectric crystal type electromechanical resonator includes a plurality of piezoelectric crystal type electromechanical resonators (both 110-1 and 110-2 would be piezoelectric crystal type MEMs) connected in series between different portions of said at least one active element (as shown in Sanford, Figs 1 and 2; Note that claim 22 requires that the plurality of piezoelectric crystal type electromechanical resonator be between said at least one active or driven element and said radio receiver, transmitter or transceiver, while claim 27 requires that some of those piezoelectric electromechanical resonators be connected in series within the portions of the active element; This is self-contradictory unless “between” is read broadly to include resonators distributed within the active element).

As for claim 28, the modified device discussed in regard to claim 22 would be such that: 
each of said plurality of piezoelectric crystal type electromechanical resonators is tuned to present a positive reactance for cancelling (or at least partially offsetting) a capacitive reactance of the at least one active element (inductors have positive reactance while capacitors have negative 

As for claim 29, the modified device discussed in regard to claim 22 would be such that: 
each of said plurality of microelectromechanical resonators has both series and parallel resonance frequencies (the device includes a piezoelectric mems inductor; Piezoelectric devices can be modeled by variations of the VanDyke circuit model, as referred to by Applicant’s specification on page 12), 
the resonator exhibiting at frequencies between the series and parallel resonance frequencies a positive reactance thereby causing the electromechanical resonator to effectively behave like an inductor over a frequency range between said series and parallel resonance frequencies (as shown in Fig. 3 of Pulskamp, 200 is an inductor; inductors have positive reactance at all frequencies).

As for claim 32, the modified device discussed in regard to claim 22 would be such that: 
further including at least one additional piezoelectric crystal type electromechanical resonator connected in series between said at least one active element and said radio receiver, transmitter or transceiver (Sanford’s modified 110s would be an additional resonator; Note that, as required by the 

As for claim 33, the modified device discussed in regard to claim 22 would be such that: 
it comprises at least one piezoelectric crystal type electromechanical resonator selected from the group consisting of tuning fork resonators, shear mode resonators, extensional mode resonators and Bulk Acoustic Wave resonators (the replaced inductors would be Pulskamp’s MEMs piezoelectric devices, as described above, and would involve extension of the piezoelectric materials as shown in Pulskamp, Fig. 1C).

As for claim 34, the modified device discussed in regard to claim 22 would be such that: 
said at least one electromechanical resonator comprises a Micro Electro-Mechanical System (MEMS) device (the replaced inductors would be MEMs inductors, as described).

As for claim 35, the modified device discussed in regard to claim 22 would be such that: 
at least one piezoelectric crystal type electromechanical resonator includes a piezoelectric crystal for coupling applied voltages to mechanical modes (the replaced inductors are MEMS piezoelectric inductors that are adjusted in 
and further that piezoelectric crystal can be composed of quartz, AIN or LiNb03 (Masudaya, par. [0063]).


Allowable Subject Matter
Claim 4 is allowed.  Claims 12-19, 21, 25, 30, 31, 36, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
 	Examiner thanks Applicant for review and amendment of the Application.  Examiner points to the current rejection is above and the arguments below.  
 	Applicant argues that while Sanford teaches coupling sections of a monopole with inductors, Sanford fails to teach coupling sections of a monopole with resonators. Applicant further argues that Pulskamp fails to explicitly teach that its inductors are resonators. However, inductors are resonators in and of themselves because every inductor has a “self-resonance.” The self-resonance arises from the combination of the inductor’s inductance with the inductor’s own parasitic capacitance. Because they possess spatial extent, real-world inductors are not strictly inductive, and, therefore, will resonate at some frequency without an additional capacitor. In addition, Sanford 
 	Applicant asserts that the modification fails to result in a device in which Pulskamp’s piezoelectric inductors are connected in series between Sanford’s monopole sections. The Examiner could ascertain no reasons for this assertion, and it seems evident that since Sanford’s 110s are connected in series between Sanford’s monopole sections (column 3, lines 65-66) that once Pulskamp’s inductors replace Sanford’s inductors (the 206s) within Sanford’s 110s that Pulskamp’s inductors would also be in series between Sanford’s monopole sections.
 	Applicant argues that Pulskamp’s inductors would not withstand the wind forces on Sanford’s automobile antenna. However, Applicant provided no evidence in this regard. In addition, Applicant provided no evidence that Sandford’s inductors (the 206’s) act to withstand any wind forces. Sanford states that it is the 200, 202, and 204 of the 110s that provide the necessary rigidity. Sanford states that “[l]ower metallic member 200, upper metallic member 202 and insulating cylindrical member 204 together provide means for mechanically attaching [radiating sections] . . . to thereby rigidly support the . . . monopole antenna” (column 3, lines 53-56).
 	As for Applicants arguments towards the dependent claims being allowable based upon an allowable base claim, Examiner disagrees and points to the statement of rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/GRAHAM P SMITH/Primary Examiner, Art Unit 2845